 1

 2

 3

 4

 5                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 6                                  AT SEATTLE

 7
       IVY BYRD GAINES,
 8                           Petitioner,
                                                      C17-264 TSZ
 9          v.                                        (related to CR03-496 TSZ)

10                                                    MINUTE ORDER
       UNITED STATES OF AMERICA,
11                           Respondent.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
           (1)    This matter is again STAYED pending resolution of Allen v. United States,
14
   No. 17-10378, and United States v. Luong, No. 16-10213, which are currently proceeding
   before the United States Court of Appeals for the Ninth Circuit. The parties are
15
   DIRECTED to file a Joint Status Report within fourteen (14) days after mandate is issued
   in either Allen or Luong, or by May 15, 2019, whichever occurs earlier.
16
           (2)    The Clerk is directed to send a copy of this Minute Order to all counsel of
17 record.

18         Dated this 17th day of October, 2018.

19
                                                    William M. McCool
20                                                  Clerk

21                                                  s/Karen Dews
                                                    Deputy Clerk
22

23

     MINUTE ORDER - 1
